DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 2 and 3 in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that “it is not proper to subdivide the dependent claims into different groups in an attempt to support a requirement for restriction”.  This is not found persuasive since the MPEP does not support Applicant’s position.  
Claims 1-9, 13, 16-20 are now examined.  Claims 10-12, 14, 15 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities:  the recited “proposal temperature” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 9, 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105639981 A) in view of Nopanen (US 4003388 A).
Regarding claim 1, Xu discloses a dryer (see English translation for the citations used herein), comprising: 
a fan to produce a flow of air (pg. 4); 
a heater to heat the flow of air (pg. 4); 
an external temperature sensor to detect a body temperature of a drying target (“temperature detecting module”, pg. 2); and 
a controller configured to: enter a pre-warm mode when the body temperature (“body hair surface temperature”) of the drying target is lower than a reference temperature (“preset threshold temperature”), and control the heater in the pre-warm mode (a mode where the heating temperature increases) so that drying is performed at a pre-warm temperature higher than the body temperature of the drying target and lower than the reference temperature (abstract and steps 1-4 on pg. 3). 
 
Xu fails to disclose:
an air temperature sensor to detect a temperature of the air heated by the heater
	
Nopanen teaches a hair dryer comprising an air temperature sensor (thermostat means 42) to detect a temperature of the air heated by the heater (Abstract).  The purpose of the sensor is to prevent overheating of the hair dryer (see Abstract and Description of the Prior Art)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Xu to include an air temperature sensor to detect a temperature of the air heated by the heater.  The motivation to combine is to prevent overheating of the hair dryer.

Regarding claim 4, Xu discloses wherein the pre-warm temperature is higher than the body temperature of the drying target (this can occur when the preset threshold temperature is set higher than the body hair surface temperature, and the pre-warm temperature begins to increase towards the threshold temperature), and is lower than a value intermediate of the reference temperature and the body temperature of the drying target (any arbitrary temperature above the pre-warm temperature and below the threshold temperature).  
Regarding claim 5, Xu discloses wherein the controller is further configured to increase the pre-warm temperature as drying proceeds (the temperature increases until it reaches the preset threshold temperature).  
Regarding claim 9, Xu discloses wherein the controller is further configured to, when the body temperature of the drying target is higher than the reference temperature, exit the pre-warm mode (once the body temperature is higher than the reference temperature, the controller enters a mode where the heating temperature decreases so that body temperature is constant around the reference temperature; see bottom of pg. 3 and top of pg. 4).  
Regarding claim 13, Xu discloses wherein the controller is further configured to deactivate the pre-warm mode based on a user's choice.  However, the Examiner is taking official that it is well-known and common knowledge that electronic devices (e.g., computers), including hair dryers, have a power on/off switch.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Xu to have such a switch so that the hair dryer can be turned on or off (which then deactivates the pre-warm mode).
Regarding 16, Xu fails to disclose a casing, wherein the fan, the heater, the external temperature sensor, the air temperature sensor and the controller are located within the casing.  However, Nopanen teaches a casing (10, Fig. 1) for housing all of the components of the dryer, including a fan, a heater, an air temperature sensor, and the controller.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Xu to include a casing where all of the components of the dryer, including the fan, the heater, the external temperature sensor, the air temperature sensor, and the controller are located within the casing.  The motivation to combine is so that the components of the dryer are protected by the casing. Also, the casing makes the dryer more compact, portable, and easy to handle.  
Regarding claim 17, modified Xu discloses wherein the casing comprises: a main body; and a grip portion (12) extending from a side of the main body, the grip portion being 19Attorney Docket No. 2832-1027PUS1configured to be grasped by a hand of a user of the dryer (see Fig. 1 of Nopanen). 
Regarding claim 18, modified Xu discloses or suggests (see Nopanen) wherein the fan (M) , the heater, and the air temperature sensor (42) are located within the main body, and wherein the controller is located within the grip portion (col. 2, line 61-col. 3, line 9 and Fig. 4).  
Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105639981 A) in view of Nopanen (US 4003388 A), as applied to claim 1, and further in view of Zhu (CN 108433318 A)
Regarding claim 2, Xu fails to disclose wherein the controller is further configured to specify the drying target as one of a plurality of previously stored drying targets.  However, Zhu teaches a dryer wherein the controller is further configured to specify the drying target as one of a plurality of previously stored drying targets (“modes”) (bottom of pg. 5 and top of pg. 6 of the English translation). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Xu wherein the controller is further configured to specify the drying target as one of a plurality of previously stored drying targets.  The motivation to combine is so that an optimal air temperature range and fan speed can be set based on the desired styling mode (e.g., hair-straightening, curling).  For example, if the user desires to have curls, then the curling mode can be selected.  The curling mode would have a preset wind speed and a preset temperature range.  The controller can then control the temperature to be higher than the body temperature and lower than a reference temperature that is within the preset temperature range for that mode.
Regarding claim 3, modified Xu discloses (see modification with Zhu) wherein the controller is further configured to derive a dry proposal temperature (max temperature for the selected mode) and the reference temperature (user selected temperature within the range of temperatures available for the mode) lower than the dry proposal temperature based on the specified drying target.  
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105639981 A) in view of Nopanen (US 4003388 A), as applied to claim 1, and further in view of Okada (JP 2015021674 A).
Regarding claims 6, 7, Xu fails to disclose wherein the controller is further configured to raise the pre- warm temperature at a constant rate or wherein the controller is further configured to raise the pre- warm temperature in a stepwise form.  However, Okada teaches a home space heater, comprising a controller configured to raise/lower the temperature at a constant stepwise rate (third paragraph from the bottom on pg. 5 of the English translation).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Xu wherein the controller is further configured to raise the pre- warm temperature in a constant stepwise form.  The motivation to combine is so that the user can better distinguish between successive heated air temperatures on his/her body, and stop the drying if the temperature becomes too uncomfortable for the user.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105639981 A) in view of Nopanen (US 4003388 A), as applied to claim 1, and further in view of Altuntas (WO 2018219457 A1).
Regarding claim 19, Xu fails to disclose wherein the external temperature sensor is located within the main body.  Altuntas teaches a dryer wherein the external temperature sensor (5, Figs. 5, 6) is located within the main body.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Xu wherein the external temperature sensor is located within the main body.  The motivation to combine is so that the sensor is protected by the main body.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105639981 A) in view of Nopanen (US 4003388 A), as applied to claim 1, and further in view of Thomas (US 20160353854 A1).
Regarding claim 20, Xu fails to disclose a cradle to support the grip portion of the casing.  However, Thomas teaches a cradle (16, Fig. 1) to support the grip portion (11) of the casing. It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Xu to include a cradle to support the grip portion of the casing.  The motivation to combine is so that the dryer can be held securely in place, for example, on a shelf.  The cradle also provides for quick access and easy grasping of the dryer.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762